Title: From George Washington to Colonel Peter Gansevoort, 13 August 1778
From: Washington, George
To: Gansevoort, Peter


          
            Sir,
            Head Quarters, White Plains Aug. 13th 1778
          
          I have received the proceedings of a Court Martial held by your order respecting Samuel
              Gake. As neither the articles of war, nor any
            resolves of Congress authorise the constituting General Courts Martial by any others,
            than the commander in chief, the commanding officer in  a separate
            department, or a General-Officer commanding in a particular state, I should have been
            under the necessity of ordering a second trial, and appointing a Court for the purpose,
            if it had been judged expedient to bring Gakes to punishment. But as his confession
            contains information very pointedly against Major Hammel, which concurs with other
            accounts I have received, I think it of more importance to the public to save Gakes as a
            Witness against Hammel, than to make an example of him.
            You will therefore keep him in such a kind of confinement, as will effectually prevent
            his escape ’till matters are ripe for the prosecution of Major Hammel, and at the same
            time, will be as little rigorous as the nature of the case will admit. He need however
            know nothing of my intention. I am Sir Your most Obedt servt
          
            Go: Washington
          
        